DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  In view of a thorough search and examination of the present application, and in light of the following:
Prosecution history of the instant application;
The conclusion of an appeal brief conference conducted on June 23, 2021;
The Arguments in the Appeal Brief filed in May 17, 2021; 
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents, Google Scholar, etc.); 
Claims 1-2, 4-11, 13-14 and 16-29 (renumbered to 1-18) are allowed. 
Reasons for Allowable
3. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of June 26, 2020, under 35 U.S.C. § 103, the application is rejected as being unpatentable over 
Subramaniam: “MECHANISMS FOR PROVIDING DIFFERENTIATED SERVICES WITHIN A WEB CACHE” (United States Patent 8,635,305 B1, filed Dec. 19, 2001 and issued Jan. 21, 2014), in view of 
Zhou et al.: “CONCURRENT DOCUMENT MARKUP” (United States Patent Application Publication US 20120072854 A1, filed September 16, 2010and published March 22, 2012), to claims 1, 4, 13, 16 and 20, and further in view of 
Erofeev: “SYSTEMS AND METHODS FOR DATA MIGRATION IN A CLUSTERED FILE SYSTEM” (United States Patent Application Publication US 2010/0250508 A1, filed Mar. 11, 2010 and published Sep. 30, 2010), to claims 5, 14, 10 and 17 or
Lance Ashdown et al.: Oracle® Database Concepts, 11g Release 2 (11.2), September 2011, (hereafter “DBConcepts”), to claims 6-9, 11, 18-19 and 21.

In the appeal brief May 17, 2021, the Appellant argued that,  
“”with respect to Claim 1, the Examiner has relied on Figure 2, steps 202-214, Col. 5, lines 3-5, Col. 8, lines 65-66, and Col. 10, lines 43-44 from the Subramaniam reference to make a prior art showing of appellant's claimed "receiving a request from a user to migrate an object or group of objects from an object store to high-latency media (HLM)." Appellant respectfully notes that the above figure and excerpts from Subramaniam disclose that "a request for an object is received in the CE from a client" (Col. 8, lines 65-66 – emphasis added), and that "[ w ]hen the number of hits for the first service level of the first object are greater than the first maximum predetermined count, the first object is migrated from a low latency memory to a high latency memory when the first object is not already contained in the high latency memory" (Col. 5, lines 1-5 - 
More specifically, Subramaniam only discloses that an object is automatically migrated - not in response to a user request, but in response to a tracked number of hits exceeding a count. This does not teach "receiving a request from a user to migrate an object or group of objects from an object store to high-latency media (HLM)" (emphasis added), as claimed by appellant. with respect to Claim 1, the Examiner has relied on Figure 2, steps 202-214, Col. 5, lines 3-5, Col. 8, lines 65-66, and Col. 10, lines 43-44 from the Subramaniam reference to make a prior art showing of appellant's claimed "receiving a request from a user to migrate an object or group of objects from an object store to high-latency media (HLM)." Appellant respectfully notes that the above figure and excerpts from Subramaniam disclose that "a request for an object is received in the CE from a client" (Col. 8, lines 65-66 – emphasis added), and that "[ w ]hen the number of hits for the first service level of the first object are greater than the first maximum predetermined count, the first object is migrated from a low latency memory to a high latency memory when the first object is not already contained in the high latency memory" (Col. 5, lines 1-5 - emphasis added). 

More specifically, Subramaniam only discloses that an object is automatically migrated - not in response to a user request, but in response to a tracked number of hits exceeding a count. This does not teach "receiving a request from a user to migrate an object or group of objects from an object store to high-latency media (HLM)" (emphasis added), as claimed by appellant 4. The Examiner likes to respectfully point out another example, that is, object oriented objects are encapsulated along with their attributes and behavior. That is, object attributes, as a metadata of the object, is stored within the object by encapsulating. 5. In the final rejections, Subramaniam teaches an object migration by (a request, a service level and no previous HLM residential), while the Application's is initiated by a user based on lock status. Even for argument's sake, Subramaniam's request is automatically made to CE, however, in re Venner, an automatic process discloses an equivalent to a manual one. Further, metadata is a data about data and service level of an object is interpreted a metadata to the object. 6. The Examiner further likes to respectfully point out that Subramaniam and the Application endeavor a same goal - migrating object based on a condition, including metadata, even 

Based on a detailed review of the above arguments, in view of the claims as currently amended and the conclusion of an appeal conference conducted on June 23, 2021, and further in light of update searches conducted on prior art in various domains (EAST, NPL-ACM, Google, NPL-IEEE, etc.), the Examiner is persuaded that Claims 1-2, 4-11, 13-14 and 16-21 (renumbered to 1-18) are allowed.
Conclusions
4.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
5. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs. 	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 2, 2021